       Case 1:20-cr-00521-CM Document 112 Filed 03/19/21 Page 1 of 1

                                                                                   USDCSDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                     CAMILLE M. ABATE, ESQ.
                                       ATTORNEY AT LAW                             DOC#=----,~~-
                                      ---••O•----                                  DATE FILED:_ 3 /J<1 / 2-/
                               OfCounsel, Nicholas Goodman & Associates
                            30 West 22nd Street, Suite 2E, ewYork, NY 100 10
                              TEL: (2 12) 227-9003 • FAX: (212) 937-211 2




                                                                 March 19, 202 1 {             (
                                                                                   ~    ' "I
                                                                                            ,-, °1,   l          ~
VIAECF                                                                                 '           / .    . L~
                                                                     [')               L l5 c iA (,J'
Hon. Colleen McMahon
Chief United States District Judge
                                                                     1(\J::    1
                                                                               V J~ L, ' \

Southern District of New York
500 Pearl Street
 ewYork. New York 10007
                                                                               ./fl '
                                                                                . :-/
                                                                                      ...
                 Re: Request for Permission to Travel for Kevin McCarron
                      United States v. Cahill, et al., 20 Cr. Sil (CM)

Dear Judge McMahon:

         Kevin McCarron is currently at liberty on a Personal Recognizance Bond of $150,000.00
signed by two cosigners, with travel limited to the Southern and Eastern Districts of New York. I
respectfully request that Mr. McCarron be permitted to travel with his sons for the weekend to
visit close fam ily friends with ch ildren of similar age, and who live at 155 High County Drive,
Blakeslee, PA 186 10.

        This is a social visit that was not planned; the invitation happened late yesterday
afternoon. Mr. McCarron 's sons were invited to enjoy snowboarding and other outdoor activities
in the Pocono mounta in area, which is right over the border from New Jersey, traveling on
Interstate 80. If permitted, Mr. McCarron would leave Saturday morning, March 20, and return
to New York on Monday, March 22, 202 1.

       I have spoken to the government and they have no objection to this request.

                                                                 Sincerely,

                                                                 sis Camille M Abate

                                                                 Camille M. Abate
                                                                 Attorney for Kevin McCarron

cc: AUSA Jason Swergold , Esq. (via ECF)
